United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-871
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 14, 2008 and January 22, 2009 merit decisions denying her claim
for total disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
total disability on or after May 28, 2008 due to her March 20, 2008 employment injury.
FACTUAL HISTORY
The Office accepted that on March 20, 2008 appellant, then a 41-year-old nursing
assistant, sustained a lumbar sprain when the chair she started to sit in slipped out from under her

and she landed on her knees and right hip. She returned to light-duty work with the employing
establishment on March 21, 20081 and she received compensation for periods of disability.2
The findings of March 24, 2008 x-rays of the lumbar spine were normal, and the findings
of x-rays of the pelvis from the same date showed bilateral asymmetric sacroiliitis with
inflammatory processes such as psoriatic arthritis and Reiter’s syndrome. A pelvic magnetic
resonance imaging (MRI) scan test completed on April 7, 2008 revealed no acute osseous
abnormality or joint effusion, but showed mild S1 spurring and suggested mild subchondral
sclerosis at the sacroiliac joint which could reflect chronic mild sacroiliitis. A lumbar MRI scan
from the same date showed normal results with no disc herniation, nerve root compression or
spondylolisthesis.
In an April 15, 2008 report, Dr. Louise Lamarre, an attending Board-certified emergency
physician, indicated that appellant reported that on March 20, 2008 she was sitting on a chair
which flipped forward and caused her to land on both knees and then on her right hip. She
indicated that she was treating appellant for lumbar, right hip, and knee pain and recommended
that she not lift more than 10 pounds, walk more than 15 minutes at a time, walk more than 2
hours per day or engage in kneeling, bending, twisting, pushing or pulling. Dr. Lamarre
diagnosed lumbar strain, right sacroiliitis and resolved knee contusion and opined that her
condition was directly related to the March 20, 2008 fall at work. She examined appellant again
on May 6, 2008 and noted that her condition was improving. Dr. Lamarre noted that appellant
had some tenderness and spasms with reduced pain and advised her to continue to work within
her work restrictions.
On May 29, 2008 appellant filed a claim for compensation (Form CA-7) alleging that she
sustained wage loss for periods beginning May 28, 2008 due to her March 20, 2008 employment
injury. On June 5, 2008 the Office requested that appellant submit additional factual and
medical evidence in support of her claim for work-related disability.
In a May 27, 2008 report, Dr. Lamarre noted that appellant continued to have medical
difficulties but also reported that she was being treated by a rheumatologist for fibromyalgia and
ankylosing spondylosis for which she received intravenous injections to help with inflammation.
She noted that this might explain why appellant was not progressing as smoothly as expected.
Dr. Lamarre noted that examination showed continued tenderness and recommended she
continue with her work restrictions.
In a May 28, 2008 report, Dr. Lamarre noted that appellant reported that she was forced
to perform work beyond her restrictions. She noted increased spasms and stiffness in the lumbar
region and more restricted back motion and stated that due to this increased symptomatology she
was taking appellant off work and increasing her medication. Dr. Lamarre noted that appellant’s
medication was a long-acting pain reliever which might cause drowsiness so it would not be safe
1

The modified job involved taking vital signs, setting up intravenous drips and distributing ice water. It did not
require lifting more than 10 pounds, walking more than 15 minutes at a time, walking more than 2 hours per day or
engage in kneeling, bending, twisting, pushing or pulling.
2

Appellant received continuation of pay for April 23, 24 and 28, 2008.

2

for her to work, especially working directly with patients. She advised appellant not to work
until she was rechecked on June 24, 2008.
On July 8, 2008 Dr. Bobby J. Meador, a Board-certified rheumatologist, noted that
appellant had severe pain related to spondyloarthropathy and fibromyalgia. He opined that she
could not work because of the severe pain but did not discuss the work incident of March 20,
2008 or report any findings on examination.3
In a July 14, 2008 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained total disability on or
after May 28, 2008 due to her March 20, 2008 employment injury.
On July 22, 2008 Dr. Lamarre stated that appellant hurt herself at work on March 20,
2008 when she fell forward and injured her sacroiliac area and knees. She indicated that
appellant disclosed a past history of fibromyalgia, sacroiliitis and ankylosing spondylitis and
stated, “The injury that the patient sustained on [March 30, 2008] has created severe
aggravations of preexisting injury, which are fibromyalgia and ankylosing spondylitis.”
Dr. Lamarre stated that this diagnosis was supported by an April 7, 2008 MRI scan of the pelvis
which showed sclerosis at the sacroiliac joint reflecting mild sacroiliitis, possibly of a chronic
nature. She posited that the inflammation to appellant’s pelvic area at the sacroiliac joint caused
her such discomfort that she had no choice but to take her off work on May 28, 2008 and stated,
“In all probability, the injury that the patient sustained on [March 30, 2008] has caused the
aggravation of the preexisting spondylosis of her spine and sacroiliitis and also the patient has
sustained a lumbar strain in the process, which is confounded by the preexisting injury of
fibromyalgia.” Dr. Lamarre found no change in appellant’s examination findings and expanded
the diagnosed conditions beyond lumbar strain to include bilateral sacroiliitis and aggravation of
preexisting fibromyalgia and ankylosing spondylitis. She continued to support that appellant
was totally disabled as a result of her conditions.
On August 13, 2008 Dr. Lamarre released appellant to return to work part time with
restrictions. She stated that appellant sustained a lumbar strain on March 20, 2008 as a result of
the work injury but also had a history of spondylisthesis and fibromyalgia for which she was
being treated by a rheumatologist. Dr. Lamarre noted:
“The lumbar strain by this time is probably healed but the condition that she has
of spondylolisthesis and fibromyalgia is strongly overshadowing the lumbar
injury that she sustained at work. It has been extremely challenging to separate
the two. For that reason, the patient was kept off work from May 28, 2008 until
June 24, 2008.”
Appellant requested a telephone hearing with an Office hearing representative. At the
November 3, 2008 hearing, she acknowledged that she had been receiving treatment for
fibromyalgia, sacroiliitis and ankylosing spondylitis prior to the March 20, 2008 work incident
but asserted that the fall at work aggravated these conditions. Appellant indicated that during the
3

On March 24, 2008 Dr. Meador had recommended that appellant not lift more than 10 pounds and avoid
bending, stooping, pushing and pulling.

3

three to six months prior to March 20, 2008 incident she had been receiving treatment from
Dr. Meador, a rheumatologist. She stated that prior to March 20, 2008 she missed two to three
days a week due to her fibromyalgia, sacroiliitis and ankylosing spondylitis. Appellant indicated
that initially after March 20, 2008 she had restrictions on bending, stooping, pulling and pushing,
but did not have restrictions on walking. On April 15, 2008 her physician advised her not to
walk more than 15 minutes at time or 2 hours intermittently throughout the day. Appellant
claimed that she was required to walk 20 to 30 minutes at a time without sitting and variously
indicated that she was required to stand either 1 hour at a time or 2 to 3 hours at a time without
sitting.
Appellant submitted a November 18, 2008 report in which Dr. Christopher Mann, an
attending osteopath, advised that he had treated her since April 15, 2008 for bilateral sacroiliitis
with significant lower extremity radiculopathy. Dr. Mann noted that appellant had an accident
on March 20, 2008 when a chair in which she was sitting suddenly flipped over and she landed
on her knees and right hip causing significant pain in her lumbar and right pelvic region. He
noted that appellant indicated that this fall caused significant exacerbation of her low back
condition with increased extremity paresthesias and related spasticity across her lower back.
Dr. Mann advised that Dr. Lamarre referred appellant for additional evaluation and she was
noted to have significant inflammation of the sacroiliac joint which was suggestive of significant
arthritis or Reiter’s syndrome which would have caused significant chronic recurrent pain in the
sacroiliac and low back area. He stated that appellant had only been able to return to work on a
part-time basis with restrictions and stated:
“The patient requires continued pain medications and regular stretching and range
of motion program in order to maintain what basic function she has in her low
back at this time. Therefore, it is medically necessary that the patient continue to
work at only a four-hour work shift so as to allow therapeutic rest and nonweight
bearing time of the day so as to decrease inflammation in the low back and
sacroiliac joints.”4
In a January 22, 2009 decision, the Office hearing representative affirmed the Office’s
July 14, 2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which

4

Appellant submitted treatment forms dated November 13 and 15 and December 2, 2008 which contained a
diagnosis of aggravation of sacroiliitis. The forms provided that appellant could work on a part-time basis with
restrictions.
5

5 U.S.C. §§ 8101-8193.

4

compensation is claimed are causally related to the employment injury.6 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
The Office accepted that on March 20, 2008 appellant, then a 41-year-old nursing
assistant, sustained a lumbar strain when the chair she started to sit in slipped out from under her
and she landed on her knees and right hip. She returned to light-duty work with the employing
establishment on March 21, 2008.8 On May 29, 2008 appellant filed a Form CA-7 alleging that
she sustained wage loss for periods beginning May 28, 2008 due to her March 20, 2008
employment injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained total disability on or after May 28, 2008 due to her March 20, 2008 employment
injury.
Appellant submitted several reports, dated beginning May 28, 2008, in which
Dr. Lamarre, an attending Board-certified emergency physician, indicated that she was totally
disabled starting May 28, 2008 due to her continuing back problems. Dr. Lamarre indicated that
this work stoppage was justified because appellant exhibited worsening symptoms, including an
increase in lumbar spasms and stiffness and greater restriction of back motion.
Dr. Lamarre later posited that appellant’s disability starting July 22, 2008 could be
explained by her belief that she sustained a more serious injury on March 20, 2008 than had been
accepted by the Office. In a July 22, 2008 report, she indicated that appellant disclosed a past
history of fibromyalgia, sacroiliitis and ankylosing spondylitis and stated, “In all probability, the
injury that the patient sustained on [March 30, 2008] has caused the aggravation of the
preexisting spondylosis of her spine and sacroiliitis and also the patient has sustained a lumbar
strain in the process, which is confounded by the preexisting injury of fibromyalgia.”
Dr. Lamarre asserted that this diagnosis was supported by an April 7, 2008 MRI scan of the
pelvis which showed sclerosis at the sacroiliac joint reflecting mild sacroiliitis, possibly of a
chronic nature. She posited that the inflammation to appellant’s pelvic area at the sacroiliac joint
caused her such discomfort that she had no choice but take her off work on May 28, 2008.
6

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

8

The modified job involved taking vital signs, setting up intravenous drips and distributing ice water. It did not
require lifting more than 10 pounds, walking more than 15 minutes at a time, walking more than 2 hours per day or
engage in kneeling, bending, twisting, pushing or pulling.

5

Dr. Lamarre’s reports, however, are of limited probative value on the relevant issue of the
present case in that she did not provide adequate medical rationale in support of her conclusion that
appellant’s total disability on and after May 28, 2008 was related to the March 20, 2008
employment injury.9 The Office has only accepted that appellant sustained a lumbar sprain on
March 20, 2008 and Dr. Lamarre has not adequately explained how appellant could have sustained
an aggravation of her preexisting fibromyalgia, sacroiliitis and ankylosing spondylosis on that
date, nor did she explain how the effects of the March 20, 2008 employment injury could have
caused total disability on and after May 28, 2008.
Dr. Lamarre did not describe the course and treatment of appellant’s back conditions prior
to March 20, 2008 in any detail.10 She did not explain the medical process through which the
March 20, 2008 employment incident would have aggravated appellant’s preexisting fibromyalgia,
sacroiliitis and ankylosing spondylosis. These conditions had caused periodic total disability
prior to March 20, 2008 and Dr. Lamarre did not explain why appellant’s disability on and after
May 28, 2008 was not due to the natural progression of the underlying fibromyalgia, sacroiliitis
and ankylosing spondylosis. She argued that April 7, 2008 diagnostic testing supported her
opinion on causal relationship but she did not compare diagnostic testing taken before and after
March 20, 2008. Dr. Lamarre asserted that appellant’s increased symptoms after May 28, 2008
supported a finding of work-related total disability, but she did not discuss physical examination
findings in any detail or explain why such findings were related to the March 20, 2008
employment injury.11
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained total disability on or after May 28, 2008 due to her March 20, 2008 employment injury.

9

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
10

Appellant had been treated by Dr. Meador, a rheumatologist, for three to six months prior to March 20, 2008
and she testified that fibromyalgia, sacroiliitis and ankylosing spondylosis kept her off work for two or three days
per week prior to March 20, 2008
11

The record contains a November 18, 2008 report in which Dr. Mann, an attending osteopath, discussed
appellant’s back condition at that time. However, Dr. Mann did not provide a clear opinion that he felt appellant
sustained total disability on or after May 28, 2008 due to her March 20, 2008 employment injury. Appellant
reported that she was forced to perform work beyond her restrictions, but she did not submit evidence to support this
assertion.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 22, 2009 and July 14, 2008 decisions are affirmed.
Issued: November 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

